      Case 2:17-cv-05320-CCC-JAD Document 65-4 Filed 11/02/20 Page 1 of 1 PageID: 569


        From:            Victor Baginski
        To:              "Robert Tandy"
        Subject:         FW: Audio Recording
        Date:            Tuesday, March 06, 2018 12:15:50 PM




        From: Victor Baginski [mailto:wbaginski@wallingtonnj.org]
        Sent: Tuesday, March 06, 2018 12:15 PM
        To: 'Melissa Dabal' <mdabal@wallingtonnj.org>
        Cc: rcedzesq@aol.com
        Subject: RE: Audio Recording

        Good Morning,
        I received your February request, but could not act on it since the minutes were not approved. I am
        in receipt of your request from March 6,2018 and would offer you these audio minutes but I have
        not been trained on how to download these minutes. It was only last week that the actual
        transcribing software was installed on my computer. If you recall Ms. Jane Fontana assured me and
        the council that Aneta was to be doing this. Ms. Fontana stated that Aneta was not going to do it. I
        have been able to learn how to upload the recording, and just recently am able to hear them. You
        are welcome to come and listen to them.
        Sincerely
        Vic Baginski
        Borough Clerk
        Wallington

        From: Melissa Dabal [mailto:mdabal@wallingtonnj.org]
        Sent: Tuesday, March 06, 2018 11:07 AM
        To: Witold T. Baginski <wbaginski@wallingtonnj.org>
        Cc: Eugeniusz Rachelski <erachelski@wallingtonnj.org>; Richard S. Cedzidlo, Esq.
        <rcedzesq@aol.com>; Aneta Wygonik <wallington.boro@wallingtonnj.org>
        Subject: Re: Audio Recording

        Mr. Baginski:

        I'm following up with my request for the January 22, 2018 Special Meeting audio tape. The
        original request was made on February 21. I have not heard anything from you on this matter.

        Please advise.

        Best,
        Melissa Dabal

        On Wed, Feb 21, 2018 at 11:32 AM, Melissa Dabal <mdabal@wallingtonnj org> wrote:
         Good Morning Mr. Baginski:

          Please provide me with the audio recording of the January 22, 2018 Special Meeting. You


_^dfkphf bj^fip MNMN
